                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        MARVIN KENT POWELL and SHAWNA )
        POWELL                        )
                                                               )
                                                               )
                                     Plaintiff(s),             )
                                                               )
          v.                                                   )        Case No. 5:18-FJ-00003-HE
                                                               )
        WILBANKS SECURITIES, INC., an
                                                               )
        Oklahoma Corporation, and AARON
                                                               )
        BRONELLE WILBANKS, individually.
                                                               )
                                     Defendant(s)              )

                                             ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
          PLAINTIFFS                , Marvin Kent Powell and Shawna Powell                                .
          (Plaintiff/Defendant)                       (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                            s/ Nicholas Manke Tait                      10/30/2018
                                            Signature                                          Date

                                             Nicholas Manke Tait
                                            Print Name

                                             Nicholas M. Tait Law, PLLC
Criminal Cases Only:                        Firm

       Retained or USA                       201 S. 72nd W. Ave.
                                            Address
       CJA Appointment
                                             Tulsa, OK 74127
                                            City                             State             Zip Code
       Federal Public Defender
                                             918-706-7521
       Pro Bono                             Telephone

                                             nmtaitlaw@gmail.com
       CJA Training Panel
                                            Internet E-mail Address




    REVISED 05/14/18
                                         Certificate of Service
         ✔ I hereby certify that on October 30, 2018
        ____                                                      , I electronically transmitted the attached

document to the Clerk of Court using the Electronic Case Filing System for filing. Based on the records

currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing to those

registered participants of the ECF System.




        _____ I hereby certify that on                            , I filed the attached document with the

Clerk of the Court and served the attached document by

on the following, who are not registered participants of the ECF System:




                                                          Nicholas Manke Tait
                                                       V
                                                       s/ Attorney Name
